DETAILED ACTION
	Claims 1-27 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 2, 8, 15 and 21 are objected to because of the following informalities:  
In claim 2, lines 2-3, where it says "pointing to the plurality of data arrays and a plurality of data arrays configured... should be --pointing to a plurality of data arrays and the plurality of data arrays configured…--. 
In claim 8, line 3, where it says “RAID group and a commands associated…” should be --RAID group and commands associated--.
In claim 15, lines 2-3, where it says "pointing to the plurality of data arrays and a plurality of data arrays configured... should be --pointing to a plurality of data arrays and the plurality of data arrays configured…--. 
 In claim 21, line 3, where it says “RAID group and a commands associated…” should be --RAID group and commands associated--.Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-7, 9-14, 16-20 and 22-27are allowed.
Claims 2, 8, 15 and 21 would be allowable if claims objections are overcome.

The following is a statement of reasons for the indication of allowable subject matter: No prior art or combination of prior art teaches or suggest in response to receiving a first command for assigning a first RAID stripe to a RAID group, storing metadata information of the first RAID stripe in a cache, the cache having different input/output (I/O) performance from the RAID; and storing the first command and the metadata information of the first RAID stripe in a predetermined storage space of the RAID in a sequential storage structure as recited in claims 1, 14 and 27.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dittia et al. (US 10,430,279). Dittia et al. teaches dynamic RAID expansion.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139